Citation Nr: 1642250	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-49 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for ulcerative colitis, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure.

2.  Entitlement to a rating in excess of 10 percent for bowel leakage, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure.

3.  Entitlement to a rating in excess of 30 percent for adjustment disorder with depressed and anxious features prior to July 1, 2010, in excess of 50 percent prior to October 30, 2014, and in excess of 70 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for left hip avascular necrosis with degenerative joint disease, status post revascularized fibular bone graft to the left femoral head.

5.  Entitlement to a rating in excess of 10 percent for right hip avascular necrosis.

6.  Entitlement to a rating in excess of 10 percent for left malleolus strain, status post fibular bone graft donation with removal of midsection of fibula.

7.  Entitlement to a compensable rating for midline abdominal scar and horizontal right lower quadrant surgical scars, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure.

8.  Entitlement to a compensable rating for left fibular surgical scar status post revascularized fibular bone graft donation.

9.  Entitlement to total disability due to individual unemployability (TDIU) prior to October 30, 2014.

10.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 2004. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in April 2014.  In a December 2014 rating decision, the Veteran's compensation level was increased so that his combined rating for compensation increased to 100 percent, effective October 30, 2014.  However, the matter of a TDIU prior to that date remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Also, as discussed below, in light of the evidence of record, and specifically evidence of a January 2015 left hip arthroplasty, the issue of entitlement to SMC under 38 U.S.C. § 1114(s) has been reasonably raised by the record.

The issues of a rating in excess of 20 percent for left hip total arthroplasty residuals beginning January 8, 2016, and SMC under 38 U.S.C. § 1114(s) beginning January 8, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's ulcerative colitis, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, has approximated resection of the large intestine with severe symptoms, objectively supported by examination findings.

2.  The Veteran's bowel leakage has approximated constant slight, or occasional moderate, leakage.

3.  Beginning February 10, 2009, and prior to October 30, 2014, the Veteran's adjustment disorder approximated occupational and social impairment, with reduced reliability and productivity; it has at not at any time approximated total occupational and social impairment.

4.  Prior to January 8, 2015, the Veteran's left hip avascular necrosis with degenerative joint disease more closely approximated "moderate" than "severe" hip disability.

5.  On January 8, 2015, the Veteran underwent a total left hip arthroplasty resulting from his left hip avascular necrosis with degenerative joint disease.  

6.  The Veteran's right hip avascular necrosis has more closely approximated flexion of the thigh that is limited to 45 degrees than flexion of the thigh that is limited to 30 degrees or greater.

7.  The Veteran's left malleolus strain has most closely approximated slight, rather than moderate or severe, ankle disability.

8.  Each of the Veteran's service-connected scars has been shown to be not painful or tender, stable, and superficial, with the total area far less than 144 square inches, and no limitation of function or other disabling effects.

9.  Prior to October 30, 2014, the Veteran retained a substantially gainful occupation.

10.  From January 8, 2015, to January 7, 2016, the Veteran had both a service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more, separate and distinct from the disability rated as total and involving different anatomical segments or bodily systems.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for ulcerative colitis, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7323, 7329 (2015).

2.  The criteria for a rating in excess of 10 percent for bowel leakage, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7332 (2015).

3.  The criteria for a rating of 50 percent, but no greater, for adjustment disorder with depressed and anxious features beginning February 10, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).

4.  The criteria for a rating in excess of 50 percent for adjustment disorder with depressed and anxious features prior to October 30, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).

5.  The criteria for a rating in excess of 70 percent for adjustment disorder with depressed and anxious features from October 30, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).

6.  The criteria for a rating in excess of 20 percent for left hip avascular necrosis with degenerative joint disease, status post revascularized fibular bone graft to the left femoral head, prior to January 8, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5255 (2015).

7.  The criteria for a 100 percent rating for total left hip arthroplasty from January 8, 2015, to January 7, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5054 (2015).

8.  The criteria for a rating in excess of 10 percent for right hip avascular necrosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5013, 5252 (2015).

9.  The criteria for a rating in excess of 10 percent for left malleolus strain, status post fibular bone graft donation with removal of midsection of fibula, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5255 (2015).

10.  The criteria for a compensable rating for midline abdominal scar and horizontal right lower quadrant surgical scars, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-05 (2015).

11.  The criteria for a compensable rating for left fibular surgical scar status post revascularized fibular bone graft donation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-05 (2015).

12.  The criteria for a TDIU prior to October 30, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

13.  The criteria for SMC under 38 U.S.C. § 1114(s) from January 8, 2015, to January 7, 2016, have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a March 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of the disabilities on appeal in June and July 2010, and July and October 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, in obtaining updated VA treatment records and readjudicating the Veteran's claims based on all of the evidence of record, the AOJ substantially complied with the Board's April 2014 remand instructions.  The Board notes that in its April 2014 remand it instructed that the AOJ should specifically consider a June 2010 VA examination, but that, in readjudicating the Veteran's claims, the AOJ did not indicate specific consideration of such examination.  However, the AOJ is presumed to have reviewed this evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise," VA is presumed to have reviewed all evidence in the record when making a determination).  At the time of its April 2014 remand, the Board noted that, rather than indicate review of the June 2010 VA examination, the AOJ adjudicated the Veteran's claims based on evidence that he had missed his VA examination scheduled in 2009.  However, there is no such specific evidence in the AOJ's subsequent adjudications that the June 2010 examination was not reviewed.  Moreover, the AOJ provided updated VA examinations of his disabilities in July and October 2014, specifically discussed such examinations, and as a result increased in the Veteran's compensation level in a December 2014 rating decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Gastrointestinal disabilities

The Veteran's ulcerative colitis, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, is rated under Diagnostic Code (DC) 7329 for resection of the large intestine.  Under DC 7329, resection of the large intestine with severe symptoms, objectively supported by examination findings, warrants a maximum 40 percent rating; with moderate symptoms warrants a 20 percent rating; with slight symptoms warrants a 10 percent rating.  38 C.F.R. § 4.114, DC 7329.

Ulcerative colitis when pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, warrants a 100 percent rating; when severe, with numerous attacks a year and malnutrition, the health only fair during remissions, warrants a 60 percent rating; when moderately severe, with frequent exacerbations warrants a 30 percent rating; and when moderate, with infrequent exacerbations, warrants a 10 percent rating.  38 C.F.R. § 4.114, DC 7323. 

The Veteran's bowel leakage, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure is rated under DC 7332 for impairment of sphincter control the rectum and anus.  Complete loss of sphincter control warrants a 100 percent rating.  Extensive leakage and fairly frequent involuntary bowel movements warrant a 60 rating.  Occasional involuntary bowel movements, necessitating wearing of pad, warrant a 30 percent rating.  Constant slight, or occasional moderate leakage warrants a 10 percent rating.  Healed or slight impairment, without leakage, warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.114, DC 7332.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

On February 2009 VA treatment, the Veteran reported that he felt that he had leakage more often with no bleeding or abdominal pain, occasional cramps and gas, but no change in bowel movements.

On June 2010 VA examination, it was noted that the Veteran had had a series of intestinal problems since service including Crohn's disease and ulcerative colitis, and had had several surgeries on his intestinal tract with removal of the colon.  He reported that his symptomatology, including diarrhea, had progressively gotten worse in the past 4 years with abdominal discomfort of a cramping nature, but that he had had no hospitalizations or surgeries since 2004.  He had had a weight gain of approximately 70 pounds in the past 4 years.  His intestinal problems were reportedly associated with nausea but no vomiting, with diarrhea on a daily basis of severe nature.  He had had no problems regarding fistula.  His treatment consisted primarily of Metamucil and attempts to regulate his diet in such a way that he did not get increased diarrhea.  He had abdominal pain of a cramping nature which came and went, and diarrheal stools 8 to 10 times a day.  The effect on the Veteran's occupation and activities of daily living were mainly that he had to have ready access to a restroom or he would have fecal leakage and soiling.  On physical examination, there was no evidence of malnutrition, amenia, or debility, and on abdominal examination there was generalized discomfort but no point tenderness or rebound tenderness.  Peristalsis was normal, slightly more active than usual, but not pathologically so.  There were no abdominal masses or signs of anemia and the Veteran had no history of bleeding recently.  

Regarding the rectum and anus examination, the Veteran had fecal drainage and leakage on occasion that was more pronounced if he could not get to a restroom quickly enough.  He had some sphincter control but it was only fair, and he did get leakage sometimes.  He had had no hospitalization or surgery for the rectum or anus and no rectal prolapse, and no history of rectal bleeding, anal infections, proctitis, or fistula, or anal neoplasm.  It was noted that his rectal and anal problem affected his occupation and daily activities in that he must maintain proximity to a restroom facility or he would soil himself.  Physical examination at the time revealed mild fecal leakage.  The lumen of the rectum and anus was normal, and there were no signs of anemia, fissures, hemorrhoids, bleeding, or rectal prolapse.  Diagnoses included reduced sphincter tone resulting in fecal leakage. 

VA treatment records reflect that in May 2012, the Veteran was referred for fecal incontinence, stating that it occurred frequently for about one week to the point that he had to buy Depends but was getting better now.  It was noted that he had some minor spotting during that time, which was also better.  He denied abdominal pain or weight loss.  In February 2013, he reported persistent intermittent fecal leakage, with frequency two to three times per week, and that he had resorted to wearing Depends.  In May 2013, he denied nausea, vomiting, melena, weight loss, but reported incontinence two times per week.  In July 2013, he reported continuing to have anal leakage mostly at night, but not having the problem with leakage during the day.  In November 2013, he reported that, since starting Metamucil, he was doing much better, was no longer having the leakage at night and no longer having the take the Metamucil daily, and had no other issues. 

On July 2014 VA examination, the Veteran reported stool incontinence while asleep resulting in staining of bed sheets at night, wearing Depends at night, and one to two episodes of incontinence weekly.  He was assessed as having moderate symptoms attributable to resection of large intestine.  He had no weight loss, inability to gain weight, or persistent intestinal fistula attributable to intestinal surgery.  It was noted that the Veteran's stool incontinence negatively impacted his ability to work.

In this case, neither a rating in excess of 40 percent for ulcerative colitis nor a rating in excess of 10 percent for bowel leakage, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, is warranted.

The Veteran's ulcerative colitis status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, has been shown to be productive of abdominal cramping that comes and goes and diarrheal stools 8 to 10 times per day.  The Board finds such symptomatology to be adequately contemplated in his 40 percent rating for resection of the large intestine with severe symptoms, objectively supported by examination findings, which is the maximum rating under DC 7329; in this regard, the Board notes that the July 2014 VA examiner characterized the Veteran's symptoms attributable to resection of large intestine as "moderate."  The Board has considered the provisions for higher ratings for ulcerative colitis under DC 7323.  However, the Veteran has not had "pronounced" or "severe" ulcerative colitis; he has not had malnutrition, weight loss and anemia have consistently been noted not to be present, and he has not suffered numerous attacks of colitis during any period on appeal.  

Regarding his bowel leakage, the Veteran has consistently been shown to complain of what reasonably approximates constant slight, or occasional moderate, leakage. Such leakage has been more frequent during some periods and more controlled during others, but has generally been noted to occur two to three times per week when most severe, worse at night, and not occurring during periods of most control.  While during certain periods during the appeal period when his leakage was most frequent the Veteran reported using a pad, particularly for leakage at night, there has not been noted to be occasional involuntary bowel movements, but rather leakage, drainage, or spotting.  Thus, the Veteran's bowel leakage has not been shown to approximate the criteria for a 30 percent rating or higher under DC 7332.

Accordingly, neither a rating in excess of 40 percent for ulcerative colitis nor a rating in excess of 10 percent for bowel leakage, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, is warranted.  


B.  Adjustment disorder with depressed and anxious features

The Veteran's psychiatric disability is rated under Diagnostic Code (DC) 9440, 38 C.F.R. § 4.130.  Under DC 9440, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

A December 2008 VA treatment record reflects the assessment that the Veteran's adjustment disorder had resolved since he divorced. 

On July 1, 2010, VA examination, the Veteran reported difficulty sleeping, depressed mood, isolation and withdrawal from others, irritability, anxiety, and crying frequently.  He reported psychotropic treatment.  The Veteran stated that he had experienced suicidal ideations, although he had never made a plan to harm himself, and had no history of homicidal ideations.  He reported currently working where he had worked for three or four years selling appliances, becoming irritable and verbally aggressive with co-workers and customers, but being able to control his temper around his customers; he stated that when he was verbally aggressive he got into trouble or received write-ups at work.  He reported being able to complete household chores and that keeping things clean and orderly was very important to him.  

On mental status evaluation, the Veteran was appropriately dressed and groomed, eye contact was good, and he was cooperative and behaved appropriately.  He was able to name simple objects and perform simple calculations, and his immediate and delayed recall was within normal limits.  Affect was flat, mood was dysphoric, and speech was clear, coherent, and goal-directed.  The Veteran was alert and oriented to time place and person, short-term memory and concentration were somewhat impaired, and long-term memory was within normal limits.  There was no evidence of psychomotor agitation or slowing, and no evidence of a perceptual or thought disorder.  Insight and judgment were adequately developed, and fund of information and level of intelligence were in the average range.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 52.  It was noted that he continued to experience symptoms of depression that were most likely related to his service-connected conditions specifically involving pain and muscular disorders.

On October 30, 2014, VA examination, the examiner assessed that the Veteran's mental disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was noted that the Veteran had had the same employer for approximately 10 years, but that he was being taken out of work due needing hip surgery, and was concerned that he would lose this job because of this.  He reported medication with trazodone for depression and insomnia, continuing to have difficulty with depression,  difficulty sleeping but doing better when he took Vicodin for pain for his hip and trazodone, and having crying spells.  He reported decreased energy and interest in activities, as well as passive suicidal thoughts, but said he would not kill himself.  He was not currently being treated in mental health but thought he would request treatment.  For VA rating purposes, regarding all symptoms that actively applied to the Veteran's diagnoses, the examiner identified depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  Regarding the Veteran's observed behavior, he was alert and oriented with a depressed mood, tearful at times during the evaluation, and his affect was blunted.  He had passive suicidal thoughts with no intent to act on these.  

The Board acknowledges that the December 2008 VA treatment record reflects the assessment that the Veteran's adjustment disorder had resolved since he divorced.  However, resolving reasonable doubt in his favor, the Board finds that the symptomology noted on July 1, 2010, VA examination, which was the basis of the Veteran's increased 50 percent rating, began as of the February 10, 2009, date of his claim for benefits.  Thus, beginning February 10, 2009, a 50 percent rating is warranted for the Veteran's adjustment disorder with depressed and anxious features. 

However, neither a rating in excess of 50 percent prior to October 30, 2014, nor a rating in excess of 70 percent thereafter, is warranted.  The only medical evidence directly related to the Veteran's psychiatric disability prior to October 30, 2014, is the July 1, 2010, VA examination report.  Such report reflects that the Veteran's adjustment disorder resulted in difficulty sleeping, depressed mood, isolation and withdrawal from others, irritability, anxiety, and crying frequently.  Such symptomology more closely approximates that of the nature and severity of that listed in the criteria for a 50 percent rating under DC 9440 than that listed in the 70 percent criteria.  In this regard, on July 2014 examination, it was noted that insight and judgment were adequately developed, fund of information and level of intelligence were in the average range, and there was no evidence of psychomotor agitation or slowing, or of a perceptual or thought disorder.  Also, speech was clear, coherent, and goal-directed, no obsessional rituals were noted, and hygiene and orientation were normal.  While the Veteran reported depression, no symptomology of the severity of affecting the ability to function independently, appropriately and effectively was suggested.  

The Board notes the Veteran's reports of irritability and of becoming irritable and verbally aggressive with co-workers and customers, but being able to control his temper around his customers.  However, no symptomology of the severity level of impaired impulse control such as unprovoked irritability with periods of violence was indicated.  

The Board also notes that the Veteran reported having experienced suicidal ideations, although he had never made a plan to harm himself, and had no history of homicidal ideations.  However, the Veteran did not indicate current symptomology of suicidal ideations.  In this regard, the VA examiner assigned a GAF score of 52.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The Veteran's assigned GAF score thus reflects an assessment of more moderate symptomology than that encompassing suicidal ideation.  Moreover, the symptomology and functional impairment reflected in the assigned GAF score of 52, generally, is consistent with that contemplated in a 50 percent rating under DC 9440.

Furthermore, even if the Veteran had reported current suicidal ideations on that examination, given his symptomatology as a whole, the Board would still find it to more closely approximate the criteria for a 50 percent rating than those for a 70 percent rating under DC 9440.

At no point during the appeals period has the Veteran's adjustment disorder resulted in total occupational and social impairment, or symptomology of the nature or severity of gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation, or severe memory loss.  Again, on October 2014 VA examination, the examiner assessed that the Veteran's mental disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Also, his noted psychiatric symptoms on that examination were depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

Accordingly, for the Veteran's adjustment disorder with depressed and anxious features, a rating of 50 percent, but no greater, beginning February 10, 2009 is warranted; a rating in excess of 50 percent prior to October 30, 2014, is not warranted; and a rating in excess of 70 percent is not warranted at any point.

C.  Musculoskeletal disabilities

The Veteran's left hip avascular necrosis with degenerative joint disease is rated under DC 5003-5255, and is thus rated as impairment of the femur.  See 38 C.F.R. §§ 4.20, 4.27. Under DC 5255, malunion of the femur with knee or hip disability warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  A 60 percent rating is warranted for either fracture of surgical neck of the femur with false joint, or for fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, and weightbearing preserved with the aid of a brace.  An 80 percent rating is warranted for a spiral or oblique fracture of shaft or anatomical neck of the femur, with nonunion, and loose motion.  38 C.F.R. § 4.71a, DC 5255.

The Veteran's right hip avascular necrosis is rated under 5299-5013, and is thus rated as osteoporosis with joint manifestations, and therefore under DC 5003 for degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5013.  Under DC 5003, degenerative arthritis that is established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's left malleolus strain, status post fibular bone graft donation with removal of midsection of fibula, is rated under DC 5262 for impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

On June 2009 VA consultation for concerns about residua of bilateral osteonecrosis of the hips, there was noted to be no internal rotation and only 20 degrees external rotation of the left hip.  Flexion was to 90 degrees only and abduction was to 20 degrees.  It was noted that the snapping sensation he experienced in the ankle was from peroneal tendon subluxation.  The impression was osteonecrosis of both femoral heads by history with severe changes of the left femoral head and neck, lateral impingement degenerative joint disease of the hip joint adjacent to the fibula graft site, and residual instability of the left fibula secondary to the donor site surgery.

On June 2010 VA examination, the Veteran reported being currently employed as a salesman at a store, and working in the appliance department, which allowed him to sit down a great deal of the time.  He reported that the pain and discomfort has been increasing in both the right and left hips over the past 4 or 5 years, and his subjective complaints were pain and reduced mobility and flexibility of the hips, especially the left.  He also reported weakness of the ankle and that he turned the ankle over easily.  He did not have locking or instability or swelling of either of the hips or the ankle, and occasionally had pain in the left leg and left ankle.  On examination, he had some weakness when attempting to stand on his toes or heels, but there was no instability.  There was pain on varus and valgus stretch on the left ankle particularly.  In regard to functional impairment he reported an effect on his work and his activities of daily living in that he could not walk for long distances, and had trouble running and standing for a long time and poor balance.

It was noted that the problem with the hips and ankle and leg were not subject to flare-ups but were problems that occurred on a daily basis, and that he used a cane.  Physical examination of the hip joints revealed right hip flexion of 0 to 110 degrees, left hip of 0 to 55 degrees; and abduction of the right hip of 0 to 30 degrees and left hip of 0 to 25 degrees.  Pain was present at the end point range of motion and all motions.  Examination of the left ankle revealed dorsiflexion of 0 to 20 degrees, plantar flexion of 0 to 40 degrees, inversion of 0 to 30 degrees and eversion of 0 to 10 degrees.  Pain was present at the end point range of motion in all of these parameters.  The ranges of motion measured for the hip and ankle were not additionally limited following repetitive use on examination.  There was tenderness over both greater trochanters.

VA treatment records reflect that in December 2011 it was noted that the Veteran's work was hurting his hip, as he walked on cement at his job.  He was noted to have been working in the same job in August 2012 and January 2014.  In March 2013 he reported increased left leg pain, and in January 2014 he reported that his hips were getting worse.

On June 2014 VA examination, Veteran reported constant bilateral pain with weight-bearing and nonweight-bearing, treated with daily Vicodin and Meloxicam.  He worked 8 to 12-hour shifts at a department store, and functionally was limited by pain and fatigue at his job.  Flare-ups occurred with prolonged sitting and standing.

On range of motion testing of the right and left hips, flexion was to 100 degrees, with objective evidence of painful motion beginning at 90 degrees; extension was greater than 5 degrees; abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross his legs; and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The ranges of motion were noted to have been same with repetition, with no additional limitation in range of motion of the hip and thigh following repetitive-use testing.  However, he was noted to have had weakened movement, pain on movement, excess fatigability, incoordination with impaired ability to execute skilled movements smoothly disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.

Hip strength was normal bilaterally in abduction and extension, and it was noted that the Veteran did not use any assistive device as a normal mode of locomotion.  He reported additional functional limitation by pain, fatigue, and decreased range of motion during flare-ups and with repeated use.  It was noted that, as there was no objective evidence of these limitations in the records and progressive limitations were not demonstrated with repeated range of motion testing during the exam, it was impossible to quantify in degrees the amount of these limitations without resulting to mere speculation.

VA treatment records reflect that on January 8, 2015, the Veteran underwent a total left hip arthroplasty.

In this case, a rating in excess of 20 percent for left hip avascular necrosis with degenerative joint disease, status post revascularized fibular bone graft to the left femoral head, prior to January 8, 2015, is not warranted; a rating of 100 percent for total left hip arthroplasty from January 8, 2015, to January 7, 2016, is warranted; a rating in excess of 10 percent for right hip avascular necrosis is not warranted; and a rating in excess of 10 percent for left malleolus strain, status post fibular bone graft donation with removal of midsection of fibula, is not warranted. 

Prior to January 8, 2015, the Veteran's left hip disability, while productive of pain, decreased motion, and functional impairment, including in the Veteran's work, more closely approximated "moderate" than "severe" hip disability.  In this regard, the most the Veteran's left hip flexion was noted to be on objective examination was to 55 degrees, with abduction to 25 degrees, with pain present at the end point, and no additional limitation following repetitive use on examination.  Also, in June 2009 and June 2014, flexion was noted to have been to at least 90 degrees.  While such findings reflect limitation of motion, they do not reflect limitation of hip motion warranting even a 10 percent rating under DC 5252, which requires flexion limited to 45 degrees.  Also, as noted on June 2014 VA examination, hip strength was essentially normal bilaterally in abduction and extension on objective examination.

In this regard, while the Veteran's right hip disability has resulted in pain and limited motion, right thigh flexion has been measured as limited to 100 degrees at most with objective evidence of painful motion beginning at 90 degrees.  Thus, a rating in excess of 10 percent under DC 5252 is not warranted.

The Board has considered notations, such as on June 2014 examination of weakened movement, pain on movement, excess fatigability, incoordination with impaired ability to execute skilled movements smoothly, disturbance of locomotion, and interference with sitting, standing and or weight-bearing due to the Veteran's hip disabilities.  It has also considered the Veteran's assertions of additional functional limitation by pain, fatigue, and decreased range of motion during flare-ups and with repeated use.  However, given the objective examination findings of record, including the Veteran's range of motion limitation caused by his hip disabilities, and the record as a whole, the Veteran's left hip disability more closely approximated "moderate" than "severe" hip disability prior to January 8, 2015; his right hip disability has more closely approximated flexion of the thigh that is limited to 45 degrees than flexion of the thigh that is limited to 30 degrees or greater.

However, a rating of 100 percent from January 8, 2015, to January 7, 2016, is warranted for the Veteran's left hip disability, on the basis of his January 8, 2015, total hip arthroplasty resulting from his left hip avascular necrosis with degenerative joint disease.  A hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum warrants a 100 percent rating for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5054.  The Board notes that, following such one-year period, the minimum rating for hip replacement is 30 percent.  However, as discussed below, the severity of any residuals of such hip replacement is unclear from the current record, and the Veteran's left hip disability rating beginning January 8, 2016, is thus being remanded.  

Regarding the Veteran's left malleolus strain, status post fibular bone graft donation with removal of midsection of fibula, the Veteran's disability has most closely approximated slight, rather than moderate or severe, ankle disability.  The record reflects disability including some residual instability of the left fibula, although none was found on June 2010 VA examination, some weakness when attempting to stand on his toes or heels, pain on varus and valgus stretch on the left ankle, and some limitation of motion.  However, on June 2010 examination, left ankle revealed dorsiflexion of 0 to 20 degrees, plantar flexion 0 to 40 degrees, inversion 0 to 30 degrees and eversion 0 to 10 degrees, with pain present at the end point and no additional limitation following repetitive use.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Thus, the Veteran's limitation of left ankle motion has been shown to be slight.  In this regard the Board has considered DC 5271, which provides ratings based on limitation of extension of the ankle.  Under this code, moderate limitation of motion of the ankle is rated as 10 percent, and marked limitation of motion of the ankle is rated as 20 percent.  38 C.F.R. § 4.71a.  However, given the Veteran's very slight limitation of ankle motion noted on examination, a higher rating is not available under this code.

Given the above symptomatology, considered as a whole, the Veteran's left malleolus strain has not been shown to more closely approximate moderate or severe ankle disability than slight disability.   

Accordingly, a rating in excess of 20 percent for left hip avascular necrosis with degenerative joint disease, status post revascularized fibular bone graft to the left femoral head, prior to January 8, 2015, is not warranted; a rating of 100 percent for total left hip arthroplasty from January 8, 2015, to January 7, 2016, is warranted; a rating in excess of 10 percent for right hip avascular necrosis is not warranted; and a rating in excess of 10 percent for left malleolus strain, status post fibular bone graft donation with removal of midsection of fibula, is not warranted.

D.  Scars

Scars not of the head, face, or neck that are deep and nonlinear are rated under DC 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Scars not of the head, face, or neck, that are superficial and nonlinear are rated 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.  Scars that are unstable or painful can have a compensable rating under DC 7804.  38 C.F.R. § 4.118.  For other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under DCs 7800-04 are rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

On June 2010 VA examination, it was noted that the Veteran had numerous abdominal scars related to his diagnosis of Crohn's disease and ulcerative colitis, as well as scars associated with surgery for his avascular necrosis of the left hip and a scar of the left leg from which was taken the fibula or a portion of the fibula for bone grafting to the left hip.  It was found that none of these scars were painful, had frequent loss of skin covering, ulceration, or breakdown.  The abdominal scar, left hip scar, and the left leg scar all of these exceeded 5 inches in length.  The right lower quadrant of the abdomen scar measured 1 centimeter (cm) by 3 cm; in the midline of the abdominal wall scar measured 38 cm x 1.5 cm; the third scar on the left leg laterally measured 16 cm x 0.5 cm; and the fourth scar on the left hip measured 15 cm x 0.8 cm.  Each such scar was nontender, did not adhere, had a moist texture, was not unstable or ulcerated, was neither elevated nor depressed, was superficial, and was not inflamed.  Each had no edema or keloid formation, was normal in color, and had no distortion, induration, inflexibility, or limitation of motion or function caused by the scar.  

On June 2010 VA examination, it was noted that the Veteran's scars were not painful or unstable, and that the total area of all such scars was not greater than 39 square cm (6 square inches).

Thus, each of the Veteran's service-connected scars has been shown to be not painful or tender, stable, and superficial.  The total area of such scarring is far less than 144 square inches (929 sq. cm.), and no limitation of motion, function, or other disabling effects has been attributed to any such scar.  Accordingly, a compensable rating for either a midline abdominal scar and horizontal right lower quadrant surgical scars, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, or a left fibular surgical scar, status post revascularized fibular bone graft donation, is not warranted.  

E.  Extraschedular consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this regard, the Board has considered the Veteran's gastrointestinal disabilities and resulting abdominal cramping diarrheal stools 8 to 10 times per day, constant slight, or occasional moderate leakage, and need to have ready access to a restroom to avoid fecal leakage and soiling; his psychiatric disability resulting from his adjustment disorder with depressed and anxious features; and his hip and left malleolus disabilities, including pain, decreased motion, and functional impairment such as inability to walk for long distances, trouble running or standing for a long time, and poor balance.  However, for reasons discussed in detail above, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Under these circumstances, even considering the combined effect of the Veteran's service-connected disabilities, they have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

F.  TDIU prior to October 30, 2014

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran filed a claim for a TDIU in February 2009.  In his application for benefits, he reported that he had been employed full time as a retail associate from 2004 to 2009, and had become too disabled to work in January 2009 due to several of his service-connected physical disabilities.  However, as discussed below, the preponderance of the evidence contradicts this assertion.

Prior to October 30, 2014, the Veteran's service-connected disabilities had a combined rating for compensation of 90 percent, and several such disabilities had ratings of 40 percent or greater.  He therefore has met the schedular criteria for a TDIU since the time of his February 2009 claim.  

However, in this case, the record does not reflect that, prior to October 30, 2014, the Veteran was unable to secure or follow a substantially gainful occupation, as he worked in a full-time job during the entire appeal period.  Throughout the appeal period, the Veteran has been noted on VA treatment and examinations to be employed full-time as a salesman in the appliance department of a store, which, as he reported in June 2010, allowed him to sit down a great deal of the time; on October 30, 2014, VA examination, he reported being employed in the same job he had had for approximately 10 years.  In this regard, in an April 2009 employment information form, the Veteran's employer stated that the Veteran had begun his employment in November 2004 and was still employed full time as a sales specialist; she stated that concessions made to the Veteran by reason of his disability were limited/light duty, and did not indicate any time lost during the last 12 months due to disability.  

Thus, while the record reflects that the Veteran's disabilities have affected his function in his occupation, they reflect that, during the pertinent period, he has retained a substantially gainful occupation.  Thus, a TDIU prior to October 30, 2014, is not warranted.

G.  SMC under 38 U.S.C. § 1114(s)

Special monthly compensation provided by 38 U.S.C. § 1114(s) is payable where a veteran has a single service-connected disability rated as total and either (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For purposes of satisfying the requirements of 38 U.S.C. § 1114(s), a rating for TDIU may be considered a total rating, and any disabilities that do not form the basis for the TDIU may satisfy the requirement for additional service-connected disability or disabilities independently ratable at 60 percent or more under Section 1114(s).  See Bradley v. Peake, 22 Vet. App. 280, 291-93 (2008).  However, multiple disabilities, even if able to be combined and considered as a single disability for purposes of 38 C.F.R. § 4.16(a), do not meet the criteria for "a service-connected disability rated as total" for SMC under 38 U.S.C. § 1114(s).  Id. at 290-91.  

Here, SMC under 38 U.S.C. § 1114(s) is warranted from January 8, 2015, to January 7, 2016.  As discussed above, the Veteran is being awarded a 100 percent rating for his left hip total arthroplasty during this period.  Also, during this period, he has had additional service-connected disabilities independently ratable at 60 percent or more, separate and distinct from the left hip disability and involving different anatomical segments or bodily systems, including his adjustment disorder with depressed and anxious features rated 70 percent disabling.

SMC under 38 U.S.C. § 1114(s) is not warranted prior to January 8, 2015.  Prior to this date, the Veteran did not have a single service-connected disability rated 100 percent or a single disability resulting in a TDIU.  As discussed above, a TDIU was not warranted prior to October 30, 2014, on the basis that the Veteran retained a substantially gainful occupation during this period.  Also, despite the Veteran's disabling conditions, the record does not reflect that the Veteran was unemployable due to any single disability from October 30, 2014, to January 8, 2015.  In this regard, on the October 30, 2014, VA mental health examination, it was noted that the Veteran had had the same employer for approximately 10 years, but that he would lose work due needing hip surgery, and was concerned that he would lose his job because of this.  Thus, prior to January 8, 2015, the Veteran did not have a single service-connected disability rated as total as required for such SMC.

Accordingly, SMC under 38 U.S.C. § 1114(s) is warranted from January 8, 2015, to January 7, 2016, but no earlier.  The issue of SMC under 38 U.S.C. § 1114(s) beginning January 8, 2016, is being remanded, as discussed below.


	

(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 40 percent for ulcerative colitis, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, is denied.

A rating in excess of 10 percent for bowel leakage, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, is denied.

A rating of 50 percent, but no greater, beginning February 10, 2009, for adjustment disorder with depressed and anxious features, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 50 percent for adjustment disorder with depressed and anxious features prior to October 30, 2014, and in excess of 70 percent thereafter, is denied.

A rating in excess of 20 percent for left hip avascular necrosis with degenerative joint disease, status post revascularized fibular bone graft to the left femoral head, prior to January 8, 2015, is denied.

A rating of 100 percent for left hip total arthroplasty from January 8, 2015, to January 7, 2016, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 10 percent for right hip avascular necrosis is denied.

A rating in excess of 10 percent for left malleolus strain, status post fibular bone graft donation with removal of midsection of fibula, is denied.

A compensable rating for midline abdominal scar and horizontal right lower quadrant surgical scars, status post proctocolectomy, ileoanal J pouch, and diverting ileostomy with closure, is denied.

A compensable rating for left fibular surgical scar, status post revascularized fibular bone graft donation, is denied.

A TDIU prior to October 30, 2014, is denied.

SMC under 38 U.S.C. § 1114(s) from January 8, 2015, to January 7, 2016, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As discussed above, the Veteran underwent a total left hip arthroplasty on January 8, 2015, and has thus been assigned a rating of 100 percent from January 8, 2015, to January 7, 2016, pursuant to 38 C.F.R. § 4.71a, DC 5054.  However, the record contains no medical evidence regarding the Veteran's left hip arthroplasty residuals subsequent to January 7, 2016.  Therefore, the severity of any such residuals as of this date is unclear from the current record.  See Id. 

Also, given this, the issue of SMC under 38 U.S.C. § 1114(s) beginning January 8, 2016, is intertwined with the Veteran's total left hip arthroplasty residuals rating from that date and must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this regard, in a July 2015 statement, the Veteran indicated that he was not employed.  See Bradley, 22 Vet. App. at 291-93 (for purposes of satisfying the requirements of 38 U.S.C. § 1114(s), a rating for TDIU may be considered a total rating, and any disabilities that do not form the basis for the TDIU may satisfy the requirement for additional service-connected disability or disabilities independently ratable at 60 percent or more).  Therefore, on remand, the AOJ should determine whether the Veteran has both 1) a single service-connected disability that is either rated 100 percent or that, alone, renders the Veteran unemployable pursuant to the TDIU provisions of 38 C.F.R. § 4.16, and; 2) additional service-connected disability or disabilities independently ratable at 60 percent or more.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from February 2015 to the present.

2.  Request that the Veteran provide any necessary information regarding his employment from January 7, 2016 until the present.

3.  After completing this and any other necessary development, readjudicate the issues of a rating in excess of 20 percent for left hip total arthroplasty residuals beginning January 8, 2016, and SMC under 38 U.S.C. § 1114(s) beginning January 8, 2016.  This should include a determination as to whether the Veteran has both 1) a single service-connected disability that is either rated 100 percent or that, alone, renders the Veteran unemployable pursuant to the TDIU provisions of 38 C.F.R. § 4.16, and; 2) additional service-connected disability or disabilities independently ratable at 60 percent or more.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


